Judgment, Supreme Court, New York County (Charles H. Sol*498omon, J., at hearing; Charles J. Tejada, J., at jury trial and sentence), rendered February 14, 2007, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him, as . a second felony drug offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s motion to suppress his statements to the police. Defendant persistently questioned the officer about the charges and evidence against him. The officer’s very brief responses to some of defendant’s questions did not constitute the functional equivalent of interrogation requiring Miranda warnings (see People v Rivers, 56 NY2d 476, 480 [1982]; People v Lynes, 49 NY2d 286, 294-295 [1980]), and defendant’s statement, made immediately after these succinct responses to his questions, was genuinely spontaneous.
The court properly exercised its discretion in denying defendant’s mistrial motion based on certain portions of the People’s summation, since the court’s curative actions were sufficient to prevent the remarks in question from causing any prejudice (see People v Santiago, 52 NY2d 865 [1981]). In any event, nothing in the prosecutor’s summation was so egregious as to deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.